DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (claims 38-39) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
“means for selecting, from a first number of first receive (RX) beams having a first beam width, a first one of the first number of first RX beams to form a first beam- pair with a first transmit (TX) beam from a base station, the selection being based on a first measurement of a first reference signal received by the UE using the first beam- pair, wherein the first measurement is performed based on a first subset of orthogonal frequency division multiplexing (OFDM) symbols with which the first reference signal is received by the UE; means for selecting, from a second number of second RX beams having a second beam width, a first one of the second number of second RX beams to form a second beam-pair with the first TX beam, the selection being based on a second measurement of a second reference signal received by the UE using the second beam- pair, the second number of second RX beams being smaller than the first number of first RX beams, and the second beam width being narrower than the first beam width; and means for performing a location estimate operation of the UE” in claim 38; (2) “means for selecting the first one of the WAVS Ref. No. QLCMP079USQualcomm Ref. No. 20510379 first number of first RX beams centered at a first direction…”, “means for forming the first beam-pair based on using the first configuration to detect the first TX beam…”, “means for selecting the first one of the second number of second RX beams centered at a second direction…”, “means for forming the second beam- pair based on using the second configuration to detect the first TX beam” in claim 39 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 20, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Interdigital communications (Performance Evaluation for Hierarchical Initial Access Design, 3GPP TSG WGI Meeting #87, Reno, USA, November 14th-18th, 2016, Pages 1-2) (hereinafter Interdigital) in view of Kumar et al. (US 20200145977) (hereinafter Kumar) (Interdigital and Kumar are disclosed in the IDS filed by applicant on 10/12/2021).

    PNG
    media_image1.png
    178
    792
    media_image1.png
    Greyscale

	Regarding claims 1, 20, 38 and 40:
As shown in figures 1-7, Interdigital discloses method for wireless communication at a user equipment (UE) (see page 1-2), comprising:
selecting, from a first number of first receive (RX) beams having a first beam width, a first one of the first number of first RX beams to form a first beam-pair with a first transmit (TX) beam from a base station (see page 2, figure 1, UE wide beam search), the selection being based on a first measurement of a first reference signal received by the UE using the first beam-pair, wherein the first measurement is performed based on a first subset of orthogonal frequency division multiplexing (OFDM) symbols with which the first reference signal is received by the UE (in page 2, Interdigital teaches the measurement of synchronization signal, which in the 3GPP standard is transmitted on OFDM symbols.  See figure 1.  Interdigital also discloses that the signal is transmitted with different transmit beams in different subset of OFDM symbols.  See figure 1); 
selecting, from a second number of second RX beams having a second beam width, a first one of the second number of second RX beams to form a second beam- pair with the first TX beam, the selection being based on a second measurement of a second reference signal received by the UE using the second beam-pair (see page 2, figure 1, UE narrow beam search), the second number of second RX beams being smaller than the first number of first RX beams, and the second beam width being narrower than the first beam width (on page 2, Interdigital teaches that the stage 2 (narrow beam search) search takes place on a reduced number of beams (i.e. those contained within the wide beam selected in stage 1) and the beams of second stage is narrower than first stage). 
Interdigital discloses all of the subject matter as described above except for specifically teaching performing a location estimate operation of the UE based on: the first reference signal and the second reference signal, the second beam-pair, a third reference signal received by the UE using either the second beam-pair, or a third beam-pair derived from the second beam-pair, or a combination thereof and a non-transitory computer-readable medium storing instructions for wireless communication at a user equipment (UE).
However, Kumar in the same field of endeavor teaches performing a location estimate operation of the UE based on: the first reference signal and the second reference signal (see figures 7A-7B, par 0051, 0066), the second beam-pair, a third reference signal received by the UE using either the second beam-pair, or a third beam-pair derived from the second beam-pair, or a combination thereof and a non-transitory computer-readable medium storing instructions for wireless communication at a user equipment (UE) (see memory 1720 for user equipment (UE) 1700 in figure 17, par 0166).  

    PNG
    media_image2.png
    524
    848
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the location estimate method and the a non-transitory computer-readable medium (memory) storing instructions as taught by Kumar to modify the system and method of Interdigital in order to provide location estimate of user equipment (UE) (par 0051) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Allowable Subject Matter
9.	Claims 2-19, 21-37 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	The prior art of record, Interdigital does not teach or suggest wherein the selected first one of the first number of first RX beams is centered at a first direction and corresponds to a first configuration of an antenna array in which the UE is configured to detect a beam overlapping with the selected first one of the first number of first RX beams; wherein the first beam-pair is formed based on using the first configuration to detect the first TX beam; wherein the selected first one of the second number of second RX beams is centered at a second direction and corresponds to a second configuration of the antenna array in which the UE is configured to detect a beam overlapping with the selected first one of the second number of second RX beams; and where the second beam-pair is formed based on using the second configuration to detect the first TX beam.

 Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHAE et al. (US 20200128436) disclose a method for performing a beam search and transmitting a signal in which a first terminal using an mmWave band performs a beam search and transmits a signal in a wireless communication system.
Johnson et al. (US 20190319362) disclose a method for selecting a first segment from a plurality of selectable segments of an array of dielectric antennas.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631